Citation Nr: 1821930	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee pain.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Eric G. Greiner, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing, to be held in November 2017.  Although the Veteran was duly notified of the time and date of the hearing, he failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  In correspondence dated in February 2018, the Board contacted the Veteran to verify whether he wanted a Board hearing.  He did not respond to the inquiry.  Pursuant to 38 C.F.R. § 20.702(d) (2017), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for left knee pain and bilateral hearing loss.  

Left Knee Pain 

The Veteran was provided a VA examination in connection with his left knee claim in September 2009, at which time left knee patella tendinopathy was diagnosed.  The examiner opined that the condition was less likely than not caused by or a result of injury during service.  In so finding, the examiner noted that the Veteran has a history of isolated knee pain while in service.  However, the separation examination shows pain to the left knee resolved without sequelae in April 1995.  

Notwithstanding, in the February 2012 substantive appeal, the Veteran's representative asserted that the Veteran's left knee pain had its onset during service and has continued since that time.  Such reports were also reported by the Veteran at the time of the examination.  There is no indication that the examiner considered the lay assertions regarding continuity of symptomatology.  Thus, an addendum opinion must be obtained on remand.

Bilateral Hearing Loss 

The Veteran was also provided a VA examination for his bilateral hearing loss claim in September 2009.  Bilateral sensorineural hearing loss was assessed following evaluation.  The examiner opined that the condition was less likely than not caused by or a result of military noise exposure.  In support of this finding, the examiner indicated that there was no change noted in the Veteran's hearing sensitivity from enlistment to separation from miliary service.  Additionally, there is no medical evidence that supports late onset noise induced hearing loss.

A review of the Veteran's service treatment records shows that audiological testing conducted in October 1989, after enlistment into military service, shows pure tone thresholds, in decibels as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
30
LEFT
25
25
35
30
25

Such findings reveal hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran was assessed with a decrease in right ear hearing acuity.  The October 1989 audiological findings contradict the VA examiner's assertion that there was no change noted in hearing acuity from enlistment to separation from military service.  In light of the foregoing, an addendum VA medical opinion must be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's left knee disability.  Access to records in the Veteran's electronic claims file should be made available to the physician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.  

The clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the physician must discuss the lay contentions of record reporting continued left knee pain since service.  Additionally, the physician must discuss service treatment records noting treatment for left knee pain during service.  

2.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.  

The clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the physician must discuss the lay contentions regarding the onset of his hearing loss symptoms and the continuity of such symptoms.

The physician must also discuss the shifts in hearing acuity noted during military service and the relationship, if any, to any current hearing loss disability.  Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability. 

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




